Exhibit 10.62

CLIFFS NATURAL RESOURCES INC.

RESTRICTED SHARES AGREEMENT

WHEREAS,                                     (the “Grantee”) is an employee of
Cliffs Natural Resources Inc. (the “Company”) or a Subsidiary, as defined in the
Company’s Amended and Restated Cliffs 2007 Incentive Equity Plan, as amended
from time to time thereafter (the “Plan”); and

WHEREAS, the execution of a restricted shares agreement (“Agreement”) in the
form hereof has been authorized by a resolution of the Compensation and
Organization Committee (the “Committee”) of the Board of Directors of the
Company that was duly adopted on                         ;

NOW, THEREFORE, pursuant to the Plan, the Company hereby grants to the Grantee
             shares of the Company’s common stock, par value $.125 per share
(the “Common Shares”), effective                         ; (the “Date of Grant”)
subject to the terms and conditions of the Plan and the following terms,
conditions, limitations and restrictions:

 

1.         Issuance of Common Shares. The Common Shares covered by this
Agreement shall be fully paid and nonassessable and shall be represented by a
certificate(s) registered in the name of the Grantee and bearing a legend
referring to the restrictions hereinafter set forth.

 

2.         Restrictions on Transfer of Common Shares. The Common Shares subject
to this Agreement may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to the Company, until
they have become nonforfeitable in accordance with Section 3 hereof; provided,
however, that when the Grantee is subject to income tax on the value of the
Common Shares under the income tax law applicable to the Grantee, the
restrictions on 50% of the Common Shares shall be removed; and provided,
further, that the Grantee’s interest in the Common Shares covered by this
Agreement may be transferred at any time by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Common Shares covered by this Agreement that is in violation of this Section 2
shall be null and void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Common Shares covered by this
Agreement. When and as permitted by the Plan, the Company may waive the
restrictions set forth in this Section 2 with respect to all or any portion of
the Common Shares covered by this Agreement.

 

3.

        Vesting of Common Shares. The Common Shares covered by this Agreement
shall become 33-1/3% nonforfeitable on                             ; if the
Grantee remains an employee of the Company or a Subsidiary on such day, 66-2/3%
nonforfeitable on                                 ; if the Grantee remains an
employee of the Company or a Subsidiary on such day, and 100% nonforfeitable on
                            ; if the Grantee remains an employee of the Company
or a Subsidiary on such day. For the purposes of this Agreement the continuous



--------------------------------------------------------------------------------

  employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or a Subsidiary, by reason of a leave of absence
described in Article 11.2 of the Plan.

 

  (b)         Notwithstanding the provisions of Section 3(a) hereof, all of the
Common Shares covered by this Agreement shall become nonforfeitable immediately
upon:

 

  (i) any Change in Control of the Company, as defined in the Plan, that shall
occur while the Grantee is an employee of the Company or a Subsidiary, or

 

  (ii) Grantee’s involuntary termination by the Company for a reason other than
“Cause” as defined in the Plan.

 

  (c)         Notwithstanding the provisions of Section 3(a), in the event that
the employment of the Grantee with the Company and its Subsidiaries shall be
terminated prior to                             ; by reason of:

 

  (i) his disability as defined in the applicable qualified pension plan, or

 

  (ii) his death,

all of the Common Shares covered by this Agreement shall become nonforfeitable
immediately upon the occurrence of the event described in Sections 3(c)(i) or
3(c)(ii) above.

 

4. Forfeiture of Common Shares.

 

  (a)         Any of the Common Shares covered by this Agreement that have not
become nonforfeitable in accordance with Section 3 hereof shall be forfeited if
the Grantee ceases to be employed by the Company or a Subsidiary at any time
prior to                         ;. In the event of a forfeiture, the
certificates representing all of the Common Shares covered by this Agreement
that have not become nonforfeitable in accordance with Section 3 hereof shall be
cancelled.

 

  (b)         The Grantee shall not, prior to                             ;,
render services for any organization or engage directly or indirectly in any
business which is a competitor of the Company or any affiliate of the Company,
or which organization or business is or plans to become prejudicial to or in
conflict with the business interests of the Company or any affiliate of the
Company.

 

  (c)         Failure to comply with the provisions of subsection (b) above will
cause a Grantee to: (i) forfeit his/her right to Common Shares covered by this
Agreement, and (ii) reimburse the Company for the value of any Common Shares
that vest in the Grantee prior to his/her violation of subsection (b) above.



--------------------------------------------------------------------------------

  (d) Failure of the Grantee to repay to the Company the amount to be reimbursed
in subsection (c) above within three days of termination of employment will
result in the offset of said amount from any accrued salary, severance pay or
vacation pay owed at the date of termination of employment or from future
earnings payable by the Grantee’s next employer.

 

5.         Dividend, Voting and Other Rights. The Grantee shall have all of the
rights of a shareholder with respect to the Common Shares covered by this
Agreement, including the right to vote the Common Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Common Shares that the Grantee may become entitled to receive pursuant to a
share dividend or a merger or reorganization in which the Company is the
surviving corporation or any other change in the capital structure of the
Company shall be subject to the same restrictions as the Common Shares covered
by this Agreement.

 

6.         Retention of Share Certificate(s) by Company. The certificate(s)
representing the Common Shares covered by this Agreement shall be held in
custody by the Company, together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 3 hereof or the restrictions have been removed in
accordance with Section 2 hereof.

 

7.         Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal, State and foreign securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any restricted or unrestricted Common Shares
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law. To the extent that the Ohio Securities Act or the law of any
other jurisdiction shall be applicable to this Agreement, the Company shall not
be obligated to issue any restricted or unrestricted Common Shares or other
securities pursuant to this Agreement, unless those shares or other securities
are (a) exempt from registration thereunder, (b) the subject of a transaction
that is exempt from compliance therewith, (c) registered thereunder or (d) the
subject of a transaction that shall have been registered thereunder.

 

8.         Adjustments. The Committee shall make any adjustments in the number
or kind of shares of stock or other securities covered by this Agreement that it
shall deem necessary or appropriate under Article 3.4 of the Plan.

 

9.

        Withholding Taxes. The Company shall withhold the minimum amount of
taxes which it determines it is required by law or required by the terms of the
Plan or this Agreement to withhold in connection with any recognition of income
incident to the Plan or this Agreement. In the event of a taxable event
occurring with regard to Common Shares on or after the date that the Common
Shares become nonforfeitable, the Company shall reduce the fewest number of such
Common Shares owed to the Grantee or his beneficiary for the Fair Market Value
of such Common Shares to equal (or exceed by not more than the Fair Market Value
of a single Common Share) the Grantee’s or other person’s “Minimum Withholding
Tax Liability” resulting from such recognition of income. The Company shall pay
cash equal to such Fair Market Value to the appropriate



--------------------------------------------------------------------------------

  taxing authority for purposes of satisfying such withholding responsibility.
If a distribution or other event does not result in any withholding tax
liability as a result of the Grantee’s election to be taxed at an earlier date
or for any other reason, the Company shall not reduce the Common Shares owed to
the Grantee or his beneficiary. For purposes of this Section 9, a person’s
“Minimum Withholding Tax Liability” is the product of: (a) the aggregate minimum
applicable foreign, federal, state and local income withholding tax rates on the
date of a recognition of income incident to the Plan and this Agreement; and
(b) the Fair Market Value of the Common Shares recognized as income to the
Grantee or other person determined as of the date of recognition of income, or
other taxable amount under applicable statutes.

 

10.         Right to Terminate Employment. No provision of this Agreement shall
limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time.

 

11.         Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

 

12.         Amendments. This Agreement can be modified, amended or terminated by
a document in writing signed by the Company. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, that no such amendment shall adversely
affect the rights of the Grantee with respect to the Common Shares or other
securities covered by this Agreement without the Grantee’s consent.

 

13.         Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14.         Governing Law. This Agreement is made under, and shall be construed
in accordance with, the laws of the State of Ohio.



--------------------------------------------------------------------------------

This Agreement is executed by the Company on this              day of
                                , 2011.

 

CLIFFS NATURAL RESOURCES INC. By      

Joseph A. Carrabba

President, Chairman & CEO

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions hereinabove set forth.

 

          , Grantee   Date:                                          
                       